DISMISSED and Opinion Filed May 17, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01437-CV

                 CHRIS FRITZ AND GARRIN ROOFING LLC, Appellant
                                      V.
                   CFH ROOFING, INC. AND FRED HILL, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06440

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Osborne
                                Opinion by Chief Justice Burns
       The Court reinstates the appeal.

       This appeal was filed on November 19, 2015 and was ordered abated and administratively

closed on February 29, 2016 due to bankruptcy. See TEX. R. APP. P. 8.2. Our order abating the

appeal provided that we would reinstate the appeal upon a party’s motion showing the stay had

been lifted and specifying what further action, if any, was required from the Court. See id. 8.3.

       The bankruptcy case was dismissed March 9, 2016, but the parties did not notify the Court.

The Court learned of the dismissal in March 2019 when it conducted an independent review of the

federal Public Access to Court Electronic Records (PACER) system.

       On March 11, 2019, the Court informed the parties by letter that it had learned the

bankruptcy case had been dismissed. The Court further informed the parties that the appeal would
be reinstated and would be dismissed for want of prosecution or for failure to respond to a Court

order or notice from the Clerk of the Court unless, within ten days from the date of the letter, any

party gave cause as to why it should not be dismissed. See id. 42.3(b), (c). In response, appellant

filed a letter stating a trial was held and concluded on February 10, 2017 and a final judgment was

rendered discharging the debt that was the subject of this appeal. Appellant further stated because

the debt had been discharged in bankruptcy, “there [was] no cause for [the appeal] not to be

dismissed.”

       We construe appellant’s response as a motion to dismiss the appeal pursuant to appellate

rule 42.1(a). We grant the motion and dismiss the appeal. See id. 42.1(a).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE


151437F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CHRIS FRITZ AND GARRIN ROOFING                   On Appeal from the 44th Judicial District
 LLC, Appellant                                   Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-12-06440.
 No. 05-15-01437-CV       V.                      Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Osborne participating.
 CFH ROOFING, INC. AND FRED HILL,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee CFH ROOFING, INC. AND FRED HILL recover his
costs of this appeal from appellant CHRIS FRITZ AND GARRIN ROOFING LLC.


Judgment entered May 17, 2019




                                            –3–